                                                           JS-6

 2

 3



 5

 6

 7

 8                                                R
                            UNITED STATES DISTICT COURT
 9
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                      WESTERN DIVISION
II

12   Babaldeep Singh,                          Case No.
                                               2: 18-cv-08526-RGK-MAA
13
           Plaintiff,
14   V.                                        ORDER GRANTING
                                               PLAINTIFF'S NOTICE OF
15
     Donna Campagnolo, District Director,      DISMISSJAL PURSUANT TO
                                               FEDERAL RULES OF CIVIL
16
     District #23 ofUnited States              PROCEDURE 4l(a) or (c)
17
     Citizenship and Immigration Services;
18   Joseph M. Hackbarth, San Fernando
19   Valley Field Office Director U.S.
20   Citizenship and Immigration Services;
21   Kirstjen Nielson, Secretary of
22   Homeland Security; Jeff Sessions,
23   United States Attorney General, et al.,
24         Defendants.
25

26

27

2$
           The Court, having received Plaintiffs Notice ofDismissaJ Pursuant to

     Federal Rules of Civil Procedure 4l(a) or (c), HEREBY ORDERS:
3

           A dismissal of Plaintiffs complaint.
 s
            2/26/19
     Dated: -----
6

 7

 8
                                    R. Gary Klausner
9

10
                                    United States District Judge

11   Presented by:
12
     LORENA LARIOS SHAH
lJ

14   Plaintiffs Attorney
15

16

17
             /SI

18 L ORENA LARIOS SHAH
19
     Attorney for Plaintiff
20
21   BABALDEEP SINGH
22

23
24

2S

26
27

28
